occlUCh OOmUlUCUOOUCUMNLC OCT COC ROB

Oo mo MO DMO NH NY ND BSF S| BS BSB BSB SF BF FH Ff FS
Oo aon BR © DY = OC OF WAN OO a Fk WO NY =

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 2:88-cr-00103-LDG
V. ORDER
JACK HOWARD POSTER,

Defendant.

 

 

The defendant, Jack Poster, has filed a document he captions as “Motion for
Reduction of Sentence by a Person not in Federal Custody from One Count Felony Filing a
False Tax Return to One Count Misdemeanor Filing a False Tax Return” (#162). Contrary
to the defendant’s assertions that he has not previously presented the grounds asserted in
the present document, he previously filed and submitted a nearly identical document (see
ECF No. 158)' to the Court. The Court denied that prior motion (see ECF No. 161). As

with the prior document, the present document is entirely devoid of merit.

 

' The defendant has merely updated certain items related to the passage of

time, such as indicating the length of his marriage.

 
Oo aon oO a FF WwW NY =

MR PO NM PD KD NYO NO | HH HF FSP FF FP FF 2A 7 sa
oO om KR © NYO B= OC O A N OO a fF Ww NY =~ CO

 

Accordingly, for good cause shown,
THE COURT ORDERS that Defendant’s second Motion for Reduction of Sentence
by a Person not in Federal Custody from One Count Felony Filing a False Tax Return to

One Count Misdemeanor Filing a False Tax Return” (#162) is DENIED.

oy
DATED this I day of February, 2020. ; Lj
Uy

 

 

Lloyd D. George ’
United States District Judge

 
